United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                         June 8, 2006
                                         FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                       _________________

                                            No. 05-60720

                                       (Summary Calendar)
                                       _________________


CHRISTINA D JORDAN


                               Plaintiff - Appellant,

versus


ISLE OF CAPRI CASINOS, INC; ET AL

                               Defendants

SCHINDLER ELEVATOR CORPORATION


                               Defendant- Appellee.



                           Appeal from the United States District Court
                             For the Southern District of Mississippi



Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

         Christina Jordan appeals a summary judgment in favor of Schindler Elevator Corporation


         *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(“Schindler”) on her claim of negligent maintenance of an escalator. Jordan’s claim arises from a fall

she suffered while riding an escalator maintained by Schindler in the Isle of Capri Casino in 2001.

We have jurisdiction based on diversity of citizenship.

       We review a summary judgment de novo. Guillory v. Domtar Indus., Inc., 95 F.3d 1320,

1326 (5th Cir. 1996). Summary judgment is appropriate against a party who fails to make showing

sufficient to establish an essential element of her case, upon which she bears the burden of proof at

trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

       To succeed on her claim, Jordan must prove that Schindler breached a duty to reasonably

maintain the escalator and that this breach created the dangerous condition that proximately caused

her injury. See Miss. Dept. of Transp. v. Cargile, 847 So. 2d 258, 262 (Miss. 2003) (stating elements

of negligence claim). Jordan’s claim fails because she did not proffer evidence that Schindler

breached its duty to maintain the escalator or that any breach proximately caused her injury.

       Jordan argues that Schindler breached its duty to properly maintain the escalator by failing

to keep appropriate inspection records and failing to replace a missing “tooth” on the escalator

“combplate.” In support of its motion for summary judgment, however, Schindler submitted

inspection and repair records for the six month period prior to Jordan’s accident. Jordan proffers no

contrary evidence that Schindler failed to maintain inspection records. To the extent that Jordan

contends that Schindler was negligent for failing to use a specific inspection checklist, there is no

evidence that the use of a particular checklist would have prevented Jordan’s injury.

       Nor is there any evidence that the escalator combplate was missing a tooth at the time of the

accident. Jordan bases this argument on observations of the escalator made in 2004, three years after

the accident. Schindler submitted undisputed evidence, however, that at a point after the accident


                                                  2
but before Jordan’s inspection of the escalator, the combplate was in proper repair. There is,

therefore, no evidence that any failure to keep inspection records caused the escalator to be in a

dangerous condition.

       For the foregoing reasons we AFFIRM the judgment of the district court.




                                                3